                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Peter Louis John,                                      Case No. 18-cv-2079 (WMW/LIB)

                            Petitioner,

       v.                                          ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION
Kris Rish,
                            Respondent.


       This matter is before the Court on the June 7, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois.            (Dkt. 17.)   The R&R

recommends denying Petitioner Peter Louis John’s petition for a writ of habeas corpus and

dismissing the matter without prejudice. John and Respondent Kris Rish filed timely

objections to the R&R. For the reasons addressed below, the Court overrules both parties’

objections, adopts the R&R, and dismisses this case without prejudice.

                                    BACKGROUND

       On September 23, 2014, John was convicted in Ramsey County District Court of

aiding and abetting second-degree murder. John appealed his conviction to the Minnesota

Court of Appeals, which affirmed the conviction in all respects. See State v. John, No.

A15-0303, 2016 WL 1288370 (Minn. Ct. App. Apr. 4, 2016). The Minnesota Supreme

Court denied John’s petition for further review.

       John subsequently filed a petition for post-conviction relief in Ramsey County

District Court. The district court denied the petition on the ground that John’s claims were

procedurally barred because he failed to raise them on direct appeal. The Minnesota Court
of Appeals affirmed, see John v. State, No. A17-1098, 2018 WL 700258 (Minn. Ct. App.

Feb. 5, 2018), and the Minnesota Supreme Court denied John’s petition for further review.

       On July 20, 2018, John filed the instant habeas corpus petition. See 28 U.S.C.

§ 2254. He asserts five claims in support of granting habeas relief: the Minnesota courts

erred in applying the Knaffla rule1 as a ground for denying John’s post-conviction petition

in the state-court proceedings, and the trial court erroneously admitted John’s pre-Miranda

statements to the police, excluded evidence of a potential alternative perpetrator’s other

criminal activity,2 precluded John from cross-examining a police officer about the officer’s

prior act of dishonesty, and failed to instruct the jury that other individuals were

accomplices.

       The R&R concludes that John did not raise in the state courts two of the habeas

claims that he raises here. According to the R&R, although John referred to reverse-Spreigl

evidence in his Minnesota Supreme Court petition for further review, John did not identify

any federal constitutional right, statutory provision, or case law on which his claim for

relief was based. In addition, the R&R observes that John’s petition for further review did



1
       After a direct appeal has been taken, all matters raised in a direct appeal and “all
claims known but not raised” at the time of the direct appeal are barred from consideration
in any subsequent petition for post-conviction relief. State v. Knaffla, 243 N.W.2d 737,
741 (Minn. 1976).
2
       Evidence of the defendant’s other crimes, wrongs, or bad acts sought to be admitted
under Minnesota Rule of Evidence 404(b) is referred to as Spreigl evidence. See generally
State v. Spreigl, 139 N.W.2d 167 (Minn. 1965). Evidence of a third person’s other crimes,
wrongs, or bad acts offered to prove that person, rather than the defendant, committed the
crime charged is commonly referred to as reverse-Spreigl evidence. See State v. Johnson,
568 N.W.2d 426, 433 (Minn. 1997).
                                             2
not refer to any violation of the federal Confrontation Clause based on his inability to cross-

examine a police officer about the officer’s prior act of dishonesty. Thus, the R&R

concludes that these claims are unexhausted.

       Because John’s petition contains both exhausted and unexhausted claims, the R&R

recommends dismissing the habeas petition for failure to exhaust. The R&R identifies two

options for the petitioner: either abandon the unexhausted claims and file an amended

petition before the deadline for objections or seek dismissal without prejudice and exhaust

the unexhausted claims in state-court proceedings. Both John and Rish filed timely

objections to the R&R.

                                        ANALYSIS

       When a party files and serves specific written objections to a magistrate judge’s

R&R, the district court reviews de novo those portions of the R&R to which an objection

is made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3). In doing so,

the district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); accord Fed.

R. Civ. P. 72(b)(3); LR 72.2(b)(3). Because John is proceeding pro se, the Court liberally

construes his petition and objections. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam).

       I.     John’s First Objection to the R&R

       John first objects to the R&R’s conclusion that he failed to refer to a specific federal

constitutional right, statutory provision, or case law when he presented his reverse-Spreigl

claim to the Minnesota Supreme Court.

                                              3
       A habeas petitioner in state custody is required to exhaust all available state-court

remedies before bringing any claim in federal court. 28 U.S.C. § 2254(b)(1). To exhaust

state-court remedies as to a federal habeas claim, the petitioner must have “fairly

presented” the “substance” of that federal claim in state courts. Jones v. Jerrison, 20 F.3d

849, 854 (8th Cir. 1994) (internal quotation marks omitted). In doing so, the petitioner

must have presented to the state courts “the same facts and legal theories” that are later

presented to a federal court. Id. The claim also must refer to a “specific federal

constitutional guarantee, as well as a statement of the facts that entitle the petitioner to

relief.” Gray v. Netherland, 518 U.S. 152, 162–63 (1996). Without more, “a general

appeal to a constitutional guarantee as broad as due process [fails] to present the

‘substance’ of such a claim to a state court.” Id. at 163.

       John’s petition alleges that the state trial court erroneously excluded reverse-Spreigl

evidence of a potential alternative perpetrator. John presented this claim to both the

Minnesota Court of Appeals and the Minnesota Supreme Court in his respective appeal

and petition for further review. But John did not identify a “specific federal constitutional

guarantee” in either instance.

       Although John contends here that he “clearly established and demonstrated [ ]

specific violations of federal constitutional rights[ ] and has presented cases to support a

proposition that his federal constitutional rights were violated,” the cases that John cites do




                                              4
not address any issue relevant to the exclusion of reverse-Spreigl evidence.3 Moreover,

John raises these cases for the first time in connection with his reverse-Spreigl claim.

       In short, John’s briefs filed in the state-court proceedings failed to “fairly present”

any federal claim that pertains to the exclusion of reverse-Spreigl evidence. See Turnage

v. Fabian, 606 F.3d 933, 940 (8th Cir. 2010) (failure to “specifically refer to a provision of

the U.S. Constitution or a right arising thereunder” supports finding failure to fairly present

the issue). Because John failed to exhaust his state-court remedies pertaining to this ground

for habeas relief,4 John’s objection to this aspect of the R&R is overruled.

       II.    Rish’s Objection to the R&R

       Rish objects to the R&R’s recommendation to dismiss this matter without prejudice

so as to allow John to exhaust his claims in state courts. Rish contends that, because the

Knaffla rule would bar John’s unexhausted claims in Minnesota courts, these claims are

barred by procedural default in this proceeding.




3
        In his objection to the R&R, John cites Williams v. Taylor, 529 U.S. 362 (2000)
(ineffective-assistance-of-counsel claim based on counsel’s failure to discover and present
mitigating evidence during sentencing), Calderon v. Thompson, 523 U.S. 538 (1998)
(considering whether the order of the court of appeals recalling its mandate in habeas
corpus case violated 28 U.S.C. § 2244(b)), and Kuhlmann v. Wilson, 477 U.S. 436 (1986)
(right-to-counsel claim based on admission of defendant’s statements made to a cellmate
who was a police informant). These cases do not pertain to the admission or exclusion of
reverse-Spreigl evidence.
4
       John also objects to the R&R’s failure to apply the “miscarriage of justice”
exception to his petition, an argument that appears to respond to Rish’s procedural-default
objection. Because the R&R does not address procedural default, the Court overrules this
objection.
                                              5
       Under Minnesota law, all matters raised on direct appeal as well as “all matters

known but not raised” at the time of the direct appeal are barred from consideration in any

subsequent petition for post-conviction relief. Greer v. Minnesota, 493 F.3d 952, 956 (8th

Cir. 2007) (citing Knaffla, 243 N.W.2d at 741). There are two primary exceptions to the

Knaffla rule: (1) the presentation of a novel legal issue and (2) the requirement for relief in

the interests of fairness if “the petitioner did not deliberately and inexcusably fail to raise

the issue on direct appeal.” Id. (quoting Roby v. State, 531 N.W.2d 482, 484 (Minn. 1995)).

       Rish acknowledges these “[v]ery narrow exceptions” to the Knaffla rule and

summarily asserts that “none of them would apply to prevent [John]’s claims from being

barred were he to return to state court.” But neither Rish’s objection nor his response in

opposition to John’s habeas petition substantively addresses the application of these

exceptions to John’s unexhausted claims. In the absence of substantive analysis by the

parties, the Court declines to address this issue. See United States v. Whispering Oaks

Residential Care Facility, LLC, 673 F.3d 813, 816 n.3 (8th Cir. 2012) (declining to

consider a cursory argument).       Moreover, as this issue pertains exclusively to the

application of Minnesota law, Minnesota state courts are the more appropriate venue for

the parties to present in the first instance their arguments as to the Knaffla exceptions.

       Accordingly, the Court overrules Rish’s objection.

       III.      John’s Second Objection to the R&R

       John also objects to the R&R’s recommendation to deny him a certificate of

appealability.



                                              6
       A state prisoner may not appeal the denial of a Section 2254 petition for habeas

corpus relief unless a certificate of appealability has been issued. 28 U.S.C. § 2253(c)(1);

Fed. R. App. P. 22(b)(1). A certificate of appealability may issue only if the habeas

petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). This legal standard requires a petitioner to show that “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); accord Cox v. Norris, 133 F.3d

565, 569 (8th Cir. 1997).

       Because his state-court case is “about who kill[ed] the victim” and he has offered

evidence showing that the two witnesses at his trial did so, John contends, he has

demonstrated the denial of a constitutional right. But this argument is not legally germane.

John’s conviction of aiding and abetting second-degree murder accounts for the fact that

others were involved in the murder. See Minn. Stat. § 609.05, subdiv. 1 (a person aids and

abets a criminal act if he or she “intentionally aids . . . [an]other to commit the crime”).

       Appellate review is not warranted as to the denial of John’s petition for habeas relief

for two reasons.     First, John has not made a substantial showing of a denial of a

constitutional right; and second, it is unlikely that another court would conclude otherwise.

Accordingly, the Court overrules John’s objection to the R&R’s conclusion that there is no

cause to issue a certificate of appealability.

       IV.    Clear Error Review

       The Court reviews for clear error the remainder of the R&R, to which neither party

specifically objects. See Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

                                                 7
curiam); see also Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”). Having carefully performed this

review, the Court finds no clear error and adopts the R&R in full.

       Because John did not file an amended petition as the magistrate judge ordered in the

R&R, the Court denies John’s habeas petition and dismisses this matter without prejudice.

                                            ORDER

       Based on the R&R, the foregoing analysis, and all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

       1.      Respondent Kris Rish’s objections to the R&R, (Dkt. 18), are

               OVERRULED.

       2.      Petitioner Peter Louis John’s objections to the R&R, (Dkt. 20), are

               OVERRULED.

       3.      The June 7, 2019 R&R, (Dkt. 17), is ADOPTED.

       4.      Petitioner Peter Louis John’s petition for a writ of habeas corpus, 28 U.S.C.

               § 2554, (Dkt. 1), is DENIED.

       5.      This matter is DISMISSED WITHOUT PREJUDICE.

       6.      No Certificate of Appealability will issue.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 14, 2019                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge


                                                8
